Title: To Benjamin Franklin from D’Autun, 25 October 1781
From: Autun, Remy d’
To: Franklin, Benjamin


Paris ce 25 8bre. 1781.
  Excellence

J’ai n’ai jamais vu jusqu’a present L’original des lettres ecrites par Monrs. Shaffer a un Nommé Bernard, et les copies que le meme a presentè a V. E. sont entierement fausses; Pour Justifier Monsr. Shaffer, et pour reconcilier Ma consiençe je crois mon devoir informer V. E. de la Vilainie du dt.[dit] Bernard. J’ose esperer donc que V. E. voudrà prèsenter La presente aux ÿeux de tous Messieurs Americains, qu’auront L’honneur d’estre admis a la table de V. E., affin qu’on connoise L’innocence de Mons. Shaffer, et L’Imposture, et trahisson du dt. Bernard. Je prie en grace V. E. vouloir ecrire en Amerique pour eclaircir sa reputation, et faire connoitre qu’il etoit aussi innocent dans cette affaire, qu’un Enfant au Sein de Sa mere. J’ai L’Honneur d’etre avec profond Respect De votre Exellence, Votre tres Humble, et tres Obt. sr.
D’ AUTUN
